DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Replacement drawings were received on 04/22/2022.  These drawings are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 12 recites the limitation “guiding the fluid from the chamber back into a cleaning apparatus.” There is no support in the specification for this step in the method of cleaning an optical element. The specification recites fluid being guided into and out of the chamber (Page 6, lines 18-23; Page 7, lines 3-14; Page 11, lines 10-19) but does not disclose the fluid that is guided out of the chamber being directed back into a cleaning apparatus. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “guiding the fluid from the chamber back into a cleaning apparatus.” It is unclear what is meant by this as it does not logically make sense to send used, and presumably dirty, fluid back into a cleaning apparatus. This would negate the idea of actually cleaning something if the cleaning fluid being used has been recycled. For examination purposes it will be interpreted that the applicant intended to claim “guiding the fluid into and out of the chamber.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Eineren (US 20160178898 A1) in view of Meade (US 20170285334 A1).
Regarding claim 1, Eineren teaches a milking parlor optical instrument cleaning apparatus (Figure 10b) comprising: 
a moveable cap defining a chamber (Figure 10b, Paragraph [0172]; protective cover 1075), and having a fluid feed and a fluid discharge in fluid communication with the chamber (Figure 10b, Paragraph [0171]; channels 1060a-b and Paragraph [0186]; may include a fluid recovery system including a fluid retrieval line), and the cap is moveable to cover at least a portion of a front of an optical instrument and expose the chamber to the front of the optical instrument (Figure 10b, protective cover 1075 is movable between a rest position 1078 and a cleaning position 1075 wherein protective cover 1075 covers the faceplate 1052 of a camera exposing the inner surface of protective cover 1075 to the front of faceplate 1052).
Eineren teaches the protective cover 1075 controlling fluid flow pattern and shown in Figure 10b protective cover 1075 is in contact with the camera lens, but does not teach the contact being a fluid- tight manner.
Meade teaches a lens cover assembly wherein the cover comprises an O-ring configured to create a fluid-tight seal (Figure 2, Paragraph [0052]; seal 220 on lens cover body 202 to create water-proof seal).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the optical instrument cleaning apparatus of Eineren with the seal as taught by Meade in order to prevent the cleaning fluid from missing the lens intended to be cleaned and to prevent splashing of the cleaning fluid off of the lens.
Regarding claim 2, Eineren as modified above teaches wherein the cap is sized to completely cover the front of the milking parlor optical instrument in the cleaning position (Figure 10b; protective cover 1075 fully covers faceplate 1052).
Regarding claim 3, Eineren as modified above teaches wherein the cap includes a flow-guiding device disposed in the chamber and extending at least partially between the fluid feed and the fluid discharge (Figure 10b, Paragraph [0171]; one or more ports 1055a-e configured to direct flow).
Regarding claim 4, Eineren as modified above teaches a cap adjustment device engaged with the cap to move the cap between a rest position and a cleaning position (Figure 10b, Paragraph [0174]; actuation system to move protective cover from rest position 1078 and cleaning position 1075).
Regarding claim 6, Eineren as modified above teaches wherein the fluid feed is disposed to receive a cleaning liquid (Figure 10b, Paragraph [0174]; uses fluid for a cleaning procedure which inherently suggests a cleaning liquid is used). If applicant does not agree, an alternate rejection is provided below.
Regarding claim 7, the modified reference teaches the limitations of claim 1 and further Meade teaches a seal disposed on the cup to engage the front of the optical instrument in the cleaning position (Figure 2, Paragraph [0052]; seal 220 on lens cover body 202 to create water-proof seal).
Regarding claim 9, Eineren as modified above teaches wherein the fluid feed and the fluid discharge are in fluid communication via the chamber (Figure 10b, Paragraph [0171]; channels 1060a-b and Paragraph [0186]; may include a fluid recovery system including a fluid retrieval line).
Regarding claim 10, Eineren teaches a method for cleaning a front of a milking parlor optical instrument with a fluid, the method comprising the steps of: 
placing a cap into a cleaning position in which the cap is in front of the optical instrument and to expose a chamber defined by the cap to the optical instrument front (Figure 10b, protective cover 1075 is movable between a rest position 1078 and a cleaning position 1075 wherein protective cover 1075 covers the faceplate 1052 of a camera exposing the inner surface of protective cover 1075 to the front of faceplate 1052); and
feeding a cleaning fluid into the chamber when the cap is arranged in the cleaning position (Figure 10b, Paragraph [0171]; channels 1060a-b disperse fluid into protective cover 1075);
discharging the cleaning fluid from the chamber (Paragraph [0186]; may include a fluid recovery system including a fluid retrieval line).
Eineren teaches the protective cover 1075 controlling fluid flow pattern and shown in Figure 10b protective cover 1075 is in contact with the camera lens, but does not teach the contact being a fluid- tight manner.
Meade teaches a lens cover assembly wherein the cover comprises an O-ring configured to create a fluid-tight seal (Figure 2, Paragraph [0052]; seal 220 on lens cover body 202 to create water-proof seal).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the optical instrument cleaning method of Eineren with providing an seal as taught by Meade in order to prevent the cleaning fluid from missing the lens intended to be cleaned and to prevent splashing of the cleaning fluid off of the lens.
Regarding claim 11, Eineren as modified above teaches moving the cap between the cleaning position and a rest position (Figure 10b, Paragraph [0174]; actuation system to move protective cover from rest position 1078 and cleaning position 1075).
Regarding claim 12, per the 112b interpretation above, Eineren as modified above teaches guiding the fluid into and out of the chamber (Figure 10b, Paragraph [0171]; channels 1060a-b and Paragraph [0186]; may include a fluid recovery system including a fluid retrieval line).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Eineren (US 20160178898 A1) in view of Meade (US 20170285334 A1) as applied to claim 1 above, and further in view of Dissette et al. (US 20190072761 A1).
Regarding claim 5, Eineren as modified above does not teach the optical instrument cleaning apparatus of claim 1 further comprising a rail on which the cap is disposed.
	Dissette teaches an optical instrument cleaning apparatus wherein the cap is disposed on a rail (Figures 11-13, Paragraph [0031]; cleaning element 106 coupled to a mechanism 108 comprising arm 1100 to move cleaning element 106).
	It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the optical instrument cleaning apparatus of Eineren with the cap being disposed on a rail taught by Dissette in order to provide a simple structure to assist in moving the cap between a rest and a cleaning position.
Regarding claim 6, in the case that applicant disagrees with the rejection made above and Eineren does not teach wherein the fluid feed is disposed to receive a cleaning liquid. 
Dissette teaches wherein the fluid feed is disposed to receive a cleaning liquid (Figures 11-12, Paragraphs [0035]-[0037]; washer fluid from fluid reservoir 1110 is fed into inlet 1104).
	It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the optical instrument cleaning apparatus of Eineren with the use of cleaning fluid taught by Dissette as it is very obvious to use a cleaning type of solution to use in a system where the goal is to clean a surface.
Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Eineren (US 20160178898 A1) in view of Meade (US 20170285334 A1) as applied to claims 1 and 10 above, and further in view of Andersson et al. (US 20130247827 A1).
Regarding claim 8, Eineren as modified above does not teach wherein the cap remains in the cleaning position during milking of an animal.
Andersson teaches an apparatus for protecting an optical detection device in a milking system wherein the protective air curtain created in the system is maintained during milking operations (Paragraphs [0010]-[0011]).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the optical instrument cleaning apparatus of Eineren with the cleaning element in place during a milking operation as taught by Andersson in order to better protect the optical element from getting dirt and debris on it throughout the milking operation.
Regarding claim 13, Eineren as modified above does not teach maintaining the cap in the cleaning position during milking of an animal.
Andersson teaches an apparatus for protecting an optical detection device in a milking system wherein the protective air curtain created in the system is maintained during milking operations (Paragraphs [0010]-[0011]).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the optical instrument cleaning method of Eineren with the cleaning element remaining in place during a milking operation as taught by Andersson in order to better protect the optical element from getting dirt and debris on it throughout the milking operation.
Response to Arguments
Applicant's arguments filed 04/14/2022 have been fully considered but they are not persuasive.
Applicant appears to state that the 112 rejections against claim 12 are moot as claim 12 has been cancelled (See page 6 of the Applicant’s Arguments). However, the examiner notes that claim 12 still appears to be present within the claim set as filed, and thus the 112 rejections with regards to claim 12 remain within this office action.
Applicant’s arguments rely on language solely recited in preamble recitations in claim 1. When reading the preamble in the context of the entire claim, the recitation “a milking parlor” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. The invention and claims are directed towards the structure of an optical instrument cleaning apparatus, not limiting to only a milking parlor optical instrument cleaning apparatus.
In response to applicant's argument that Eineren and Meade are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Applicant’s invention relates to an optical instrument cleaning apparatus. Eineren teaches a cleaning device for an optical instrument on an element in a livestock/milking system. Eineren is an analogous art to Applicant’s present invention. In the case of Meade, Meade teaches a protective cover for an optical element of firearms. This is analogous to both the present invention and Eineren as it is a structure that protects an optical element of an apparatus. 
Applicant’s argument on Page 8 of the Remarks that Eineren doesn’t teach a fluid-tight contact between the cover and the front of the optical instrument is not found persuasive because the Examiner does not use Eineren to teach this.
Applicant’s argument on Page 9 of the Remarks that Eineren only teaches a “protective cover” is not found persuasive. Applicant even states in that same paragraph of the argument that Eineren “as a further use the protective over can also contribute to manipulating the flow pattern of the cleaning fluid (para [0174]).” This is describing exactly that the cover of Eineren isn’t only teaching a protective cover, it teaches a cover that is used to clean off an optical instrument. 
Applicant’s argument on Page 9 of the Remarks that “Eineren does not disclose a fluid discharge as defined in claim 1…the fluid can leak out of the gap between the protective cover and the mounting plate and needs to be caught. Such a fluid catch cannot be identified as the claimed fluid discharge of the cap,” is not found persuasive. The claim does not provide any structure to the fluid discharge other than the limitation “a fluid discharge.” A gap in which fluid can leak of out the cover of Eineren reads on the “fluid discharge” limitation as it is a structure that allows for fluid to discharge from the cover.
Applicant’s argument on Page 10 of the Remarks that “Eineren does not disclose a fluid communication between the fluid feed and/or the fluid discharge,” is not found persuasive. In Eineren, the fluid flows in through the fluid feed of channels 1065a-b and it flows through the cover and the leaks out the fluid discharge of the gap between the protective cover. This is a fluid communication between the fee and discharge, therefore reading on the limitations of the claim.
Applicant’s argument on Page 11 of the Remarks that “Meade prevents water from coming into contact with the one or more lenses of the optical device,” is not found persuasive. The watertight seal created by the O-ring in Meade prevents external water from contacting the lens such as rain water or humidity moisture. When incorporated into the system of Eineren, the O-ring would prevent external water from entering the cover and containing the cleaning fluid within the cover.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rousseau (US 20160103316 A1) and Bronson (US 20020139394 A1). The references listed relate to cleaning devices for optical instruments which directly relates to the present claimed invention.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.M./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642